On Motion to Dismiss.
The opinion of the Court was delivered by
Howell, J.
A motion is made to dismiss this appeal on the grounds that the appellant has no appealable interest and has not made proper parties to the appeal.
First — The answer of the appellant to the rule, from the judgment on which the appeal is taken, alleges that the value of the property in controversy is $6000, which is supported by the amount of the taxes thereon and the revenues therefrom, as shown in the record, the contest being between the purchaser at a tax-sale and the original owner for the delivery and possession of the property.
Second — The second ground is not urged in appellee’s brief, but we do not find any force in it.
Motion refused.